Citation Nr: 1641536	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability (previously claimed as glaucoma).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected gouty arthritis of the bilateral lower extremities.

4.  Entitlement to service connection for a right eye disability, to include glaucoma and cataracts.

5.  Entitlement to service connection for a disability manifested by arthritic changes of the feet, ankles, and legs, to include as secondary to service-connected gouty arthritis of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1968.  The Veteran died in February 2012 and the Appellant is the Veteran's surviving spouse, who has been found to be eligible as a substituted claimant in the Veteran's appeal by way of a June 2012 letter by the RO.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2002, the Board denied the Veteran's claim of service connection for glaucoma.  Thereafter, he submitted a May 2006 claim to "address again" a right eye disability.  The Agency of Original Jurisdiction (AOJ) adjudicated each appeal as original claims for service connection.  However, as discussed further below, both claims arise from the same factual basis.  Therefore, the Board finds that the present claim is not a new claim based on distinctly diagnosed diseases or injuries.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Thus, regardless of the AOJ's adjudication of the matter on the merits, the Board must determine whether new and material evidence has been received to reopen the previously denied claim of service connection for a right eye disability; the issues on appeal have been amended accordingly.

In April 2008, the Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO).  In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In June 2016, however, the Appellant withdrew the hearing request and asked that the case be forwarded to the Board for appellate review.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disability manifested by arthritic changes of the left hip, lumbar spine, and bilateral knees, to include as secondary to service-connected gouty arthritis of the bilateral lower extremities, were raised by the record prior to the Veteran's death in an October 2007 VA Form 21-4138 (considered as the Veteran's Notice of Disagreement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The issue of entitlement to service connection for a disability manifested by arthritic changes of the feet, ankles, and legs, to include as secondary to service-connected gouty arthritis of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2002, the RO denied the Veteran's claims for service connection for hypertension and glaucoma.  

2.  The Veteran did not file a timely appeal to the November 2002 rating decision, nor was new and material evidence submitted within the appeal period.

3.  Evidence relevant to the Veteran's claims of hypertension and a right eye disability (previously claimed as glaucoma) received since the November 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claims.

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's hypertension is related to active duty, or that it was proximately caused or aggravated by service-connected gouty arthritis of the bilateral lower extremities.

5.  The Veteran's right eye disability was not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  A November 2002 rating decision denying claims of service connection for hypertension and glaucoma is final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since November 2002 is new and material; thus, the claims of hypertension and a right eye disability (previously claimed as glaucoma) are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by service-connected gouty arthritis of the bilateral lower extremities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

4.  The criteria for service connection for a right eye disability are not met.  38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,304(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014). 

As the Board is reopening the claims for service connection for a hypertension and a right eye disability (previously claimed as glaucoma), no discussion of VA's duties to notify or assist is necessary regarding the petitions to reopen.  

Regarding the claim for service connection on the merits for the above issues, the duty to notify was satisfied in this case by letters in May 2006 and December 2006.  The claims were last readjudicated in February 2016.
VA has also fulfilled its duty to assist.  The Veteran's available service treatment records, post-service treatment records, and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claims exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was not afforded VA examinations for the claimed disabilities of hypertension or a right eye disability decided herein; however, as there is no competent evidence that the Veteran's hypertension is related to service or a service-connected disability or that his right eye disability is related to service, VA examinations are not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

II. Analysis 

Claims to Reopen

The Veteran originally filed claims of service connection for hypertension and glaucoma in August 2001.

In November 2002, the RO denied the claims on the basis that there was no showing of etiology.  The Veteran was notified of the decision by a December 2002 letter.  He did not initiate a timely appeal, nor was new and material evidence received within the appeal period.  As a result, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the November 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since November 2002, the Veteran submitted lay statements and provided testimony asserting a possible relationship between the development of his claimed disabilities and his in-service duties, as well as, asserting a relationship between his hypertension and his service-connected gouty arthritis of the bilateral lower extremities.  This evidence is new because such had not been previously considered.  Such is also material because they address the issue of the existence of the potential for a nexus.  This, at the very least, meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claims of entitlement to service connection for hypertension and a right eye disability (previously claimed as glaucoma) are reopened and to this extent, the appeals are granted.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253   (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

If certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309 (a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Hypertension

The Appellant contends, essentially, that the Veteran had hypertension that was related to service, or, more specifically, that was related to his service-connected gouty arthritis of the bilateral lower extremities.  

An August 1950 Report of Medical History includes a note by the examiner that the Veteran reported having high blood pressure when he first came into the Army.  However, the January 1948 Physical and Mental Examination conducted upon enlistment reflects a blood pressure reading of 140/80 and there was no indication of a diagnosis of hypertension.  

Service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  For example, an October 1963 Report of Medical Examination indicates a blood pressure reading of 128/86.  In an October 1964 report of medical history, the Veteran denied having high blood pressure.  A January 1967 annual examination was negative for a diagnosis of hypertension and his blood pressure was recorded as 136/80.  His September 1967 retirement examination was also negative for a diagnosis of hypertension or high blood pressure.  Indeed, the Veteran's blood pressure was recorded as 138/78.  

Although his service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings, post-service private and VA treatment records show treatment for hypertension.  A March 1973 cardiovascular clinic note shows a diagnosis of early hypertension.  An associated February 1973 clinical record reflects a note by the examiner that the Veteran had mild hypertension which was in satisfactory condition.  A January 1992 inpatient record shows a diagnosis of essential hypertension.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

In June 2004, the Veteran submitted a copy of a March 1968 form showing that a Life Underwriting Department ordered for the Veteran to have his blood pressure checked.  However, there is no indication that the Veteran had high blood pressure or was diagnosed with hypertension at the time.

The medical evidence from service does not show that his hypertension had its onset in service.  As shown above, service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  Hypertension was not shown until approximately 1973.  In fact, the Board notes that on an August 1976 health questionnaire for dental outpatients the Veteran denied having or ever having high blood pressure.  This evidence weighs against the onset of hypertension during the Veteran's period of service.  While this, alone, is not altogether determinative or dispositive of whether he had hypertension during those several intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

There is no competent medical evidence of record showing that the Veteran's hypertension had its onset during active service or is related to any in-service disease or injury during active service.  Private medical treatment records regarding hypertension make no mention of any link between this condition and service.  Accordingly, service connection for hypertension on the basis that it was incurred in or aggravated by service is not warranted.

Next, the evidence does not show that the Veteran had hypertension to a compensable degree within one year following his separation from service.  Hypertension was first diagnosed in approximately 1973, which was several years after service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed hypertension had its onset in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

Also, other than the mere claim of service connection for this condition, the record does not show that the Veteran has reported having any continuity of related symptoms since service for any hypertension.  
With respect to secondary service connection, while the record supports that the Veteran has been diagnosed with hypertension during the appeal period, there is no competent, probative evidence of record in support of his claim for service connection on a secondary basis.  The Board acknowledges that the Veteran himself claims that he suffers from hypertension that is proximately due to or has been aggravated by his service-connected gouty arthritis of the bilateral lower extremities.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.   Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause or chronic aggravation of hypertension is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms related to his hypertension, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition, hypertension, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause or if the condition has been permanently aggravated.  Therefore, the Board finds that the Veteran's statements as to how his hypertension was caused or whether it was aggravated are not competent evidence.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded no probative value with respect to the nexus element of service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In the absence of competent, probative evidence of a nexus or aggravation of the Veteran's hypertension, by the Veteran's service-connected gouty arthritis of the bilateral lower extremities, or any other service-connected disability, the Board finds that the claim of entitlement to service connection for hypertension on this basis must be denied.  

In sum, the preponderance of the evidence is against the claim of service connection for hypertension.  There is no doubt to be resolved and service connection is not warranted for hypertension.  See 38 U.S.C.A. § 5107 (b); 3.102.

B. Right Eye Disability

During his lifetime, the Veteran contended that he had a right eye disability that is related to service.

The January 1948 Physical and Mental Examination conducted upon enlistment shows that the Veteran had no eye abnormalities.  In an October 1963 Report of Medical History for separation and reenlistment, the Veteran denied having any eye trouble.  An October 1963 Report of Medical Examination indicates a normal clinical evaluation of the eyes.  A November 1964 service treatment record from the optometry clinic shows a complaint of distant things being blurred.  No diagnosis was made.  A January 1967 annual examination reflects a normal eye examination. On his September 1967 Report of Medical History form for retirement, the Veteran reported having eye trouble, indicating that he wore glasses.  The examiner noted that he wore corrective glasses.  The Veteran's September 1967 retirement examination reflects a normal eye examination.  His distance visual acuity was recorded as 20/25 without correction and 20/20 when corrected.  

Post-service, an October 1987 eye examination reflects the Veteran's complaint of his right eye bothering him.  He reported that he was seeing halos at night in the right eye, but did not have any pain.  He further reported that it had been bothering him for a few years.  A June 1990 ophthalmology health record shows the Veteran with a diagnosis of primary open angle glaucoma (POAG) and cataracts.  A February 1992 Medical Record Report notes a preoperative diagnosis of uncontrolled glaucoma and cataract of the right eye.  Another February 1992 Medical Record Report shows that the Veteran was admitted for scheduled surgery to address poorly-controlled intraocular pressure and cataract of the right eye.  It was noted that he had a past ocular history of primary open angle glaucoma.  A June 1992 inpatient treatment record reflects diagnoses of glaucoma and cataracts.  Another June 1992 treatment record notes that the Veteran had been followed for five to six years for POAG.  Later private treatment records also show treatment of the right eye.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

In a February 2007 letter by the current Appellant, the Veteran's wife, she reported that when the Veteran returned from Iran in December 1965, he was driving very slowly on the freeway and she advised him to have a doctor check his eyes.  She further reported that he went to a clinic in January 1966 and was prescribed reading glasses and diagnosed with astigmatism.  The Veteran's wife asserted that he should have been seen by an ophthalmologist and because he did not see one, he was never treated for glaucoma until years later.  In his October 2007 Notice of Disagreement, the Veteran stated that he was developing cataracts while on active duty, which led to his post-service surgery of the right eye.

The medical evidence from service does not show that his right eye disability had its onset in service.  As shown above, with the exception of a November 1964 service treatment record showing a complaint of distant things being blurred and a September 1967 Report of Medical History form reflecting the Veteran's report of having eye trouble and noting that he wore glasses, service treatment records contain no treatment or diagnosis of a right eye disability.  A right eye disability was not shown until approximately October 1987 and even then, the Veteran complained that his right eye had been bothering him "for a few years."  This evidence weighs against the onset of a right eye disability during the Veteran's period of service.  While this, alone, is not altogether determinative or dispositive of whether he had a right eye disability during those several intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Consequently, service connection for a right eye disability on the basis that it became manifest in service and persisted is not warranted.

There is no competent medical evidence of record showing that the Veteran's right eye disability had its onset during active service or is related to any in-service disease or injury during active service.  Private and VA medical treatment records regarding a right eye disability make no mention of any link between this condition and service.  Accordingly, service connection for a right eye disability on the basis that it was incurred or aggravated in service is not warranted.

Moreover, the Board acknowledges the lay statements by the Veteran and his wife in support of his claim and regarding the medical etiology for a right eye disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed right eye disability had its onset in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

In sum, the preponderance of the evidence is against the claim of service connection for a right eye disability.  There is no doubt to be resolved and service connection is not warranted for a right eye disability.  See 38 U.S.C.A. § 5107 (b); 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a right eye disability (previously claimed as glaucoma) is reopened; the appeal is granted to this extent.

Service connection for hypertension is denied.

Service connection for a right eye disability is denied.


REMAND

Arthritic Changes of the Feet, Ankles, and Legs

During his lifetime, the Veteran contended that he suffered from arthritic changes of the feet, ankles, and legs as secondary to his service-connected gouty arthritis of the bilateral lower extremities.  See November 2005 DAV Memorandum. 

In a September 2002 VA examination in connection with an increased rating claim for his service-connected gouty arthritis of the bilateral lower extremities, the Veteran asserted that his gout had been the total cause of his joint pains, to include his ankles.  Upon examination, the examiner opined that it was highly likely that his ankle complaints were due to degenerative joint disease from being 72 years of age.  The examiner further noted that x-rays of the ankle were consistent with only degenerative joint disease.  

The Veteran was afforded a VA examination in December 2006 to address whether the "crippling effects" on his feet, ankles, and legs are secondary to his service-connected gouty arthritis of the bilateral lower extremities.  X-rays of the Veteran's ankle showed osteoporosis and x-rays of his feet showed degenerative joint disease of the first metatarsophalangeal joint on the left and bone cysts in the proximal phalanx.  The examiner stated that the Veteran has a history of chronic gout and that x-ray of the right ankle shows erosion compatible with gout.

Upon review, the Board finds that neither opinion clearly addresses whether the Veteran's service-connected gouty arthritis of the bilateral lower extremities has caused or aggravated any arthritis (other than gouty arthritis) or other joint condition of the feet, ankles, and legs.  Thus, an addendum opinion is necessary to address these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from an appropriate examiner to determine the etiology of any form of arthritis OTHER THAN gouty arthritis or any other joint condition of the Veteran's feet, ankles, and legs.  The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should determine whether:

(a) It is at least as likely as not (50 percent probability
or more) that any diagnosed form of arthritis (other than gouty arthritis) or other joint condition of the Veteran's feet, ankles, and legs is causally or etiologically related to the Veteran's period of active service.  

(b) If any diagnosed form of arthritis (other than gouty arthritis) or other joint condition of the Veteran's feet, ankles, and legs is not found to be directly related to service, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any form of diagnosed arthritis (other than gouty arthritis) or other joint condition of the Veteran's feet, ankles, and legs was caused by, or was aggravated (has undergone a permanent, measurable increase in its severity) by his service-connected gouty arthritis of the bilateral lower extremities.  

If aggravation of any form of diagnosed arthritis or other joint condition of the Veteran's feet, ankles, and legs by the service-connected gouty arthritis of the bilateral lower extremities is found, the examiner must attempt to establish a baseline level of severity of the diagnosed arthritis or other joint condition of the Veteran's feet, ankles, and legs prior to aggravation by his gouty arthritis of the bilateral lower extremities.
The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	
______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


